Citation Nr: 1035263	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-35 494A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to assistance in acquiring a special home 
adaptation grant.

2.  Entitlement to an increased rating for lumbar spine disc 
disease, currently evaluated as 40 percent disabling.

3.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance.

4.  Entitlement to assistance in acquiring specially adapted 
housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and May 2008 and November 2008 rating decisions by the 
RO in Montgomery, Alabama.  The Board remanded the appeal to the 
RO for the scheduling of a Travel Board hearing in January 2010.  
Pursuant to the Board's remand, the Veteran, his wife, and his 
daughter testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in April 2010.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance and entitlement to assistance in acquiring specially 
adapted housing are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record fails to demonstrate that the Veteran's service-connected 
disabilities cause permanent and total disability due to 
blindness in both eyes with 5/200 visual acuity or less or the 
anatomical loss or loss of use of both hands at any time during 
the pendency of the appeal.

2.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran's service-connected lumbar 
spine disc disease has been manifested by ankylosis of the spine, 
by incapacitating episodes requiring at least 6 weeks of 
prescribed bed rest and treatment, or at least mild incomplete 
paralysis of the sciatic nerve in the left lower extremity at any 
time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a special home adaptation grant have not 
been met at any time during the pendency of the appeal.  38 
U.S.C.A. § 2101 (West 2002 & Supp. 2010); 38 C.F.R. § 3.809a 
(2009).

2.  The criteria for a rating higher than 40 percent for lumbar 
spine disc disease have not been met at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002), VA first has a duty to 
provide an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 
2002), VA has a duty to notify the claimant of the information 
and evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability; the degree of disability, and 
the effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A (West 2002).

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.

As to the special home adaptation grant claim, after careful 
review of the claim's files the Board finds that a notice letter 
dated in March 2006 fully satisfied the duty to notify provisions 
including notice regarding disability ratings and effective dates 
as per the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), but not as to notice of the regulations governing 
entitlement to a special home adaptation grant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, the letter did not 
advise the Veteran what information and evidence was needed to 
substantiate the claim or request that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

As to the increased-rating claim, the Board finds that a January 
2005 notice letter, prior to the March 2005 rating decision, 
along with a March 2006 letter provided the Veteran with adequate 
38 U.S.C.A. § 5103(a) notice, including adequate notice in 
accordance with the Court's holding in Dingess, supra, regarding 
the type of evidence necessary to establish effective dates and 
apply relevant rating criteria.  To the extent that the Veteran 
may not have been provided adequate 38 U.S.C.A. § 5103(a) notice 
prior to the adjudication of the claim in the March 2005 rating 
decision, the Board finds that providing him with adequate notice 
in the above letters followed by a re-adjudication of the claim 
in August 2006 and April 2009 supplemental statements of the case 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.

Moreover, the Board finds that as to both the special home 
adaptation grant claim and increased rating claim, even if the 
above letters did not fully provide the Veteran with adequate 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letters, the rating decisions, 
the statements of the case, and supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available post-service records, including records 
form the Veteran's treatment with both private and VA treatment 
providers as well as the records on file with the Social Security 
Administration (SSA).  The Veteran was also afforded a VA general 
medical examination in February 2007 as well as an Aid and 
Attendance/Housebound examination in April 2009 which are 
adequate for rating purposes and special monthly compensation 
purposes.  The Board has reached this conclusion because the VA 
examiners reviewed the Veteran's claims files at the time of his 
examination and took detailed and an accurate medical histories 
as well as conducted examinations of the claimant, which allows 
the Board to rate the severity of his disabilities under all 
applicable criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 
21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) or 38 C.F.R. § 3.159 (2009).  Therefore, the Veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims decided herein.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Special Home Adaptation Grant Claim

The Veteran and his representative claim that the claimant's 
service-connected disabilities cause him to be confined to a 
wheelchair and therefore he is entitled to financial assistance 
in acquiring a special home adaptation grant.  It is also 
requested that the Veteran be afforded the benefit of the doubt.

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a Veteran who is 
not entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing and has not previously 
received assistance in acquiring specially adaptive housing under 
38 U.S.C.A. § 2101; and is entitled to compensation for permanent 
and total disability which:  (1) is due to blindness in both eyes 
with 5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809a (2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Veteran is service-connected for lumbar spine 
disc disease, assigned a 40 percent rating; and lumbar 
radiculopathy of the right lower extremity, evaluated as 40 
percent disabling.  He is also service-connected for hepatitis, 
rated noncompensably disabling.  The Veteran's combined 
evaluation is 60 percent.  See rating decision dated in August 
2006.  He is also in receipt of a total disability rating based 
on individual unemployability (TDIU).

As to the Veteran's service connected disabilities causing 
blindness in both eyes with 5/200 visual acuity or less or the 
anatomical loss or loss of use of both hands, the medical 
evidence of record does not document that the Veteran has had 
blindness with 5/200 visual acuity or less at any time during the 
appellate period.  To the contrary, records from his most recent 
VAMC ophthalmology visit in December 2005 document visual acuity 
of 20/30 in the right eye and 20/40 in the left eye.  At that 
time he was diagnosed with diabetic retinopathy.  Similarly, at 
his February 2007 VA general medical examination, the Veteran was 
noted to have decreased visual acuity-but not blindness-in both 
eyes due to diabetic retinopathy.  In that connection, the Board 
notes that the Veteran is not service connected for his diabetes 
mellitus.  Thus, to the extent the Veteran has any decreased 
visual acuity, it is related to a non-service-connected 
disability and thus not relevant to application of 38 C.F.R. 
§ 3.809a.

As to the presence of a disability causing the anatomical loss or 
loss of use of both hands, the Board notes initially that nothing 
in the evidence suggests that the Veteran has incurred anatomical 
loss of his hands.  Turning to a consideration of the loss of use 
of his hands, the Board notes that, in his April 2009 VA Aid and 
Attendance/Housebound examination, the Veteran was noted to have 
normal function of his upper extremities.  A contemporaneous 
examination of the Veteran's peripheral nerves noted him to 
complain of mild tingling and numbness in his hands, that the 
examiner attributed to diabetic polyneuropathy, for which the 
Veteran is not service connected.  Thus, as with the Veteran's 
extant eye disability discussed above, to the extent the Veteran 
has any decrease in the use of his hands, it is related to a non-
service-connected disability and thus not relevant to application 
of 38 C.F.R. § 3.809a.

Here, the competent and credible evidence of record fails to 
demonstrate that the Veteran's service-connected disabilities 
cause permanent and total disability due to blindness in both 
eyes with 5/200 visual acuity or less, or the anatomical loss or 
loss of use of both hands.  38 C.F.R. § 3.809a.  Thus, the Board 
finds that the record does not show that the Veteran is entitled 
to a certificate of eligibility for financial assistance in 
acquiring specially adapted housing due to being blind or 
suffering from the loss of use of either upper extremity.  
Therefore, entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing may 
also not be granted under these criteria.  Id.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's, his daughter's, and his 
representative's written statements to the RO and the claimant's 
statements to his VA examiners.  In this regard, while the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, neither is 
competent to report that a service connected disability cause 
permanent and total disability due to blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss of 
use of both hands because such opinions require medical expertise 
which they have not been shown to have.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter)  

In reaching the above conclusion, the Board has also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002).  However, as the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Increased Rating Claim

The Veteran contends that his low back disorder is more severe 
than rated.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  When rating the Veteran's service-connected disability, 
the entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that the evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to pain).  
In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss of 
range of motion, determinations regarding functional losses are 
to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Most recently, the August 2006 rating decision confirmed and 
continued a 40 percent rating for the Veteran's lumbar spine disc 
disease under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(intervertebral disc syndrome).

In this regard, Diagnostic Code 5243 provides an increased, 60 
percent rating if the Veteran's adverse symptomatology includes 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a. Diagnostic 
Code 5243 defines an incapacitating episode as one where the 
Veteran has physician prescribed bed rest.  Id.

However, while the Veteran and his wife claim that the Veteran's 
adverse symptomatology causes him to be unable to walk even 
inside his house without assistance, there is no competent and 
credible evidence in the record of the Veteran's lumbar spine 
disc disease has required physician-prescribed bed rest for at 
least six weeks at any time during the pendency of the appeal.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Moreover, while the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, neither the 
Veteran, his wife, his daughter, or his representative is 
competent to report that his service connected lumbar spine disc 
disease caused incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months because the regulation 
defines an incapacitating episode as one where the Veteran has 
physician prescribed bed rest.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Espiritu, supra.  In 
fact, at his October 2008 VA examination and again at his April 
2010 hearing, the Veteran reported that he had not been 
prescribed bed rest by a physician in years.  Consequently, the 
Board finds that an increased rating is not warranted for the 
Veteran's service-connected lumbar spine disc disease under 
Diagnostic Code 5243 because his adverse symptomatology did not 
include at least six weeks of incapacitating episodes during any 
12-month period.  This is true throughout the period of time 
during which his claim has been pending, and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's lumbar spine disc disease under the 
other General Rating Formula for Disease and Injuries of the 
Spine, the Board notes that the claimant will only be entitled to 
an increased, 50 percent rating for his low back disorder if it 
is manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that, while a 
review of the record on appeal, including the Veteran's VAMC 
treatment records as well as his February 2007 and October 2008 
VA examinations, documents the fact that the Veteran has a severe 
problem with limitation of motion of the thoracolumbar spine, 
they do not document ankylosis of the entire thoracolumbar spine.  
In fact, both the VA examiners specifically opined that he did 
not have ankylosis of the entire thoracolumbar spine.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that VA may only consider independent medical evidence 
to support its findings and is not permitted to base decisions on 
its own unsubstantiated medical conclusions).  Moreover, the 
Board finds more competent and credible the opinions by the 
experts at the Veteran's VA examinations that he does not have 
ankylosis than the contrary lay opinions from the claimant, his 
wife, his daughter, and his representative.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).  
Furthermore, in the absence of a diagnosis of ankylosis, the 
Board is not free to rate the Veteran's service-connected lumbar 
spine disc disease as ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  

Consequently, because the record is negative for unfavorable 
ankylosis of the entire thoracolumbar spine, the Board finds that 
a rating higher than 40 percent is not warranted for his service-
connected lumbar spine disc disease under the other General 
Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  This is true throughout the period of time during which 
his claim has been pending, and therefore consideration of staged 
ratings is not warranted.  Hart, supra.

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows the 
Veteran to receive a separate compensable rating for adverse 
neurological symptomatology associated with his service connected 
low back disorder.

As to the right lower extremity, the Board notes that in an 
August 2006 rating decision the RO granted the Veteran a separate 
40 percent rating for his radiculopathy.  The Veteran did not 
appeal that decision.  See 38 C.F.R. §§ 20.200, 20.302(c) (2009) 
(an appeal requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the case).  
Accordingly, the Board's jurisdiction is limited to the question 
of whether the Veteran has a compensable level of radiculopathy 
in his left lower extremity.  See Note 1 to 38 C.F.R. § 4.71a; 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).   

In this regard, at his July 2006 VA examination the Veteran 
complained of pain and numbness radiating into his legs, with 
worse symptomatology on the right.  After conducting a thorough 
physical examination and reviewing the Veteran's claims file, the 
VA examiner diagnosed the Veteran with lumbar radiculopathy of 
the right lower extremity as well as diabetic peripheral 
neuropathy of the lower extremities bilaterally, which he opined 
was likely due to the Veteran's non-service-connected diabetes 
mellitus, not to his lumbar spine disorder.  Similar findings 
were made at the Veteran's January 2005 and October 2008 VA 
examinations, which noted the Veteran to have some numbness on 
the left leg but assigned no diagnosis or etiology, and at the 
February 2007 VA examination, which noted the Veteran's bilateral 
symptomatology but attributed only the right lumbar radiculopathy 
to his service-connected back disability.  

Initially, the Board notes that in Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), the Court held that "when it 
is not possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that reasonable 
doubt on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52,698 (Oct. 8, 
1996)."  In this case, however, because the July 2006 VA 
examiner was able to distinguish between the symptoms 
attributable to the service-connected lumbar radiculopathy of the 
right lower extremity and non-service-connected polyneuropathy 
caused by his diabetes mellitus, the Board finds that the 
Mittleider doctrine is not for application.

In summary, while both private and VAMC treatment records 
document the Veteran having problems with numbness and tingling 
in his left lower extremity, this adverse symptomatology has been 
attributed to diabetic polyneuropathy, which the Veteran's July 
2006 VA examiner specifically found not to be related to his 
service-connected low back disorder.  This finding is not 
contradicted by any medical evidence of record.  Colvin, supra.  
Therefore, the Board finds that the criteria for a separate 
compensable rating for nerve impairment of the left lower 
extremity have not been met.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8520 (West 2002); Esteban, supra.  
This is true throughout the period of time during which his claim 
has been pending, and therefore consideration of staged ratings 
is not warranted.  Hart, supra.

Based on the Veteran's, his wife's, his daughter's, and his 
representative's written statements to the RO and testimony 
before the undersigned, as well as the Veteran's statements to 
his VA examiners, the Board has considered the application of 
38 C.F.R. § 3.321(b)(1) (2009).  Although it was reported, in 
substance, that the Veteran's low back disorder is so severely 
disabling it causes him to be unable to obtain and/or maintain 
employment, the evidence does not reflect that his low back 
disorder, acting alone, causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

In adjudicating the current appeal for an increased rating, the 
Board has also not overlooked the Court's recent holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has already been awarded TDIU 
based on his service-connected disabilities.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his families, and his representative's 
written statements to the RO and testimony before the 
undersigned, as well as the Veteran's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, they are not competent to report 
that a service-connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which he has not been shown to have.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra; 
Espiritu, supra.  Moreover, the Board finds more competent and 
credible the opinions by the experts at the Veteran's VA 
examinations as to the severity of his service connected 
disability than the contrary lay opinions from the claimant, his 
wife, his daughter, and his representative.  See Black, supra.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an 
increased rating must be denied.


ORDER

Entitlement to assistance in acquiring a special home adaptation 
grant is denied at all times during the pendency of the appeal.

An increased rating for lumbar spine disc disease is denied at 
all times during the pendency of the appeal.




REMAND

The Veteran asserts that the effects of his low back disorder and 
radiculopathy cause him to require the regular aid and assistance 
of another person.  In this regard, two medical reports 
addressing the matter are of record in the form of an April 2009 
VA Aid and Attendance/Housebound examination, as well as a June 
2006 private physician's report.  

The April 2009 VA examination identifies the Veteran's service-
connected diagnoses of lumbar spine disc disease and lumbar 
radiculopathy of the right lower extremity but also discusses his 
non-service-connected diabetic polyneuropathy, which affects his 
left lower extremity and his balance.  In the report, the VA 
examiner opined that "aid and attendance may be required for 
assistance with ambulation and prevention of falls due to his 
peripheral neuropathy and his right lumbar radiculopathy."  
Similarly, the June 2006 private report identifies not only the 
Veteran's service-connected disabilities but also neuropathy of 
the left lower extremity, diabetes mellitus, and hypertension as 
contributing factors in his need for the aid and assistance of 
another person.  

However, both the private and the VA reports fail to 
differentiate between the effects of the Veteran's service 
connected low back disability and radiculopathy and his other 
non-service-connected disabilities including his diabetes 
mellitus.  Therefore, from the existing record the Board is not 
able to ascertain if the Veteran's service connected disabilities 
acting alone cause him to meet the 38 C.F.R. § 3.351(c); 3.352(a) 
(2009) criteria for regular aid and assistance of another person.

Similarly, the Veteran asserts that he is eligible for assistance 
in acquiring specially adapted housing because his service-
connected lumbar spine disc disease and lumbar radiculopathy of 
the right lower extremity render him unable to move about in his 
house.  Specifically, the Veteran contends that he is unable to 
walk more than a few feet even inside the house, and relies on a 
rolling walker or, increasingly, a wheelchair to move about both 
inside and outside.  The Veteran further contends that his house 
is unable to accommodate a wheelchair in the bathroom.  

Here, as discussed above, the evidence reflects that in April 
2009, the Veteran was given an Aid and Attendance/Housebound VA 
examination.  Report of that examination reflects that the 
Veteran reported using a walker or a wheelchair and being unable 
to walk for more than a few feet.  He also complained of frequent 
falls both inside and outside the house.  Similarly, the Veteran 
reported at a December 2005 VAMC treatment visit that he was 
unable to walk without assistance; at that time, he was approved 
for a rolling walker.  He has since been noted to use a 
wheelchair, especially outside the house, and was approved for 
part-time home health care in February 2010 pursuant to 
complaints of frequent falling.  At that time he was also 
prescribed a power wheelchair.  The Veteran's treatment records 
reflect that he has continuously complained of and sought 
treatment for unsteadiness on his feet as well as tingling and 
numbness in his lower extremities bilaterally.  

However, the April 2009 examination report contains no finding as 
to whether the Veteran's lumbar spine disc disease and lumbar 
radiculopathy of the right lower extremity, without consideration 
of any non-service-connected disability, preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  It 
is thus not clear whether the Veteran has lost the use of one 
lower extremity together with residuals of organic disease or 
injury that precludes locomotion due solely to service-connected 
disabilities, as required for a grant of specially adaptive 
housing under 38 C.F.R. § 3.809.  

Therefore, as to the claim for special monthly compensation on 
account of the need for regular aid and attendance and the claim 
for assistance in acquiring specially adapted housing, the Board 
finds that a remand is required to obtain a new VA examination 
because the earlier examiner did not clearly provide an opinion 
as to whether the Veteran's service connected disabilities, 
acting alone, caused him to meet the criteria for these benefits.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); Also see 38 C.F.R. 
§ 3.351(c); 3.352(a), 3.809; But see Mittleider, supra.  

In view of the foregoing, these matters are REMANDED to the 
RO/AMC for the following actions:

1.  The RO/AMC must provide the Veteran 
with updated VCAA notice in accordance 
with 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009) with 
notice must include notice of the 
information and evidence needed to 
substantiate his claims, what part of such 
evidence he should obtain, what part the 
AMC/RO will attempt to obtain on his 
behalf, and which specifically requests 
that the Veteran provide sufficient 
information and, if necessary, an 
authorization to enable any additional 
pertinent evidence not currently of record 
relating to his claims to be obtained.  

2.  After securing any additional records, 
the Veteran must be scheduled for 
evaluation by a qualified VA neurologist 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to and reviewed by the examiner 
designated to examine the Veteran.  All 
appropriate tests and studies must be 
accomplished and all clinical findings 
should be reported in detail.  

As to the Specially Adapted Housing 
Examination-The examiner must examine the 
claimant's lower extremities and provide an 
opinion as whether, based solely on the 
Veteran's service-connected 
disabilities, no effective function of 
either or both feet remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
with the use of a prosthetic device.  The 
determination must be made on the basis of 
the actual remaining function of balance 
and propulsion.  The examiner must note 
whether loss of function precludes 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  
("Precludes locomotion" means the 
necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a 
normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.)  Consideration is to be given 
to the effects of the lumbar radiculopathy 
of the right lower extremity only, unless 
the Veteran satisfies the provisions of 38 
C.F.R. § 3.383(a)(3) (2009). (The Veteran 
is not service connected for any disability 
of the left lower extremity.)

As to the Aid and Attendance 
Examination-The examiner must provide an 
opinion as whether, based solely on the 
Veteran's service-connected 
disabilities, the claimant has the 
inability to dress or undress himself, or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of nature; 
or incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the Veteran from hazards 
or dangers incident to his daily 
environment.  Specifically, the examiner 
must determine whether, based solely on 
the Veteran's service-connected 
disabilities, the claimant essentially 
requires the services of another on a daily 
basis, and if so, the specific rationale 
for such a determination, including which 
specific conditions are responsible and the 
extent to which each is responsible.  
Finally, the examiner must provide an 
opinion as whether the Veteran's service-
connected disabilities are subject to 
improvement through appropriate treatment.  
Consideration is to be given to the effects 
of the lumbar radiculopathy of the right 
lower extremity only, unless the Veteran 
satisfies the provisions of 38 C.F.R. § 
3.383(a)(3) (2009). (The Veteran is not 
service connected for any disability of the 
left lower extremity.)

If the examiner cannot distinguish between 
the adverse symptomatology caused by the 
Veteran's service connected and non service 
connected disabilities, he must state so. 

The examiner must set forth all examination 
findings, along with the complete rationale 
for the opinions expressed.

3.  The AMC/RO must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If it is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate, or suggested by the 
evidence obtained pursuant to the 
development sought above, the issues on 
appeal must re-adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


